 

--------------------------------------------------------------------------------

Exhibit 10.4
 
PROGRAM AGREEMENT
 
This Program Agreement (this “Agreement”) is entered into as of September 28,
2015, by and between 19th Capital Group, LLC, a Delaware limited liability
company with a principal place of business at 353 West Lancaster Avenue, Suite
300, Wayne, Pennsylvania 19087 (“Financing Party”), and Quality Companies, LLC,
formerly dba Quality Equipment Sales, an Indiana limited liability company, and
Quality Equipment Leasing, LLC, dba Quality Equipment Sales, a Delaware limited
liability company, with a principal place of business located at 9702 E. 30th
Street, Indianapolis, IN 46229 (hereinafter collectively “Company”).
 
BACKGROUND
 
WHEREAS, Company is engaged in a commercial business that requires truck drivers
as independent contractors (collectively, “Independent Contractors”) to utilize
one or more trucks and or trailers (“Delivery Vehicles”) meeting Company's
requirements and specifications for delivery of certain products for customers;
 
WHEREAS, Financing Party is in the business of leasing equipment to and
financing of equipment for commercial business entities, including Delivery
Vehicles similar to the vehicles required by Independent Contractors that
deliver products for the Company;
 
WHEREAS, Company desires to offer Independent Contractors the opportunity to
finance acquisitions of and/or lease Delivery Vehicles and has requested that
from time to time Financing Party consider entering into financing agreements
and/or leases for the acquisition of and/or lease of Delivery Vehicles with
Independent Contractors;
 
WHEREAS, Financing Party has agreed, from time to time and at its sole
discretion and in accordance with the terms and conditions of this Agreement, to
consider providing such leases and/or financing to Independent Contractors; and
 
WHEREAS, Financing Party has strategically aligned itself to provide Company and
Company's Independent Contractors with a combination of high level of service
and a comprehensive financing solution.
 
NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Company and Financing
Party hereby agree as follows:
 
SECTION ONE - DEFINITIONS
 
1.1.           “Application” shall have the meaning ascribed to such term in
Section 3.1(a) hereof.
 
1.2.           “Independent Contractor(s)” has the meaning given to such term in
the Background section hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.           “Lessee/Borrower” shall have the meaning ascribed to such term in
Section 2.1 hereof.
 
1.4.           “Payments” means all payments due and to become due with respect
to any Transaction and any related Transaction Documents, together with all end
of term rights, residual values of the Vehicles, and payments options.
 
1.5.           “Reserve Account” shall have the meaning ascribed to such term in
Section 8.2(a) hereof.
 
1.6.           “Transaction” means each financing agreement and/or lease for the
acquisition or lease of a Delivery Vehicle between Financing Party, as lender or
lessor, and an Independent Contractor, as lessee or borrower.
 
1.7.           “Transaction Documents” means, with respect to any Transaction, a
lease agreement and/or financing agreement for the financing of, acquisition, or
lease of Delivery Vehicle(s), as the case may be, by and between Financing
Party, as lessor or lender, and Independent Contractors, as lessees or
borrowers, together with any financing statements, schedules, insurance
certificates, and any and all agreements, titles, instruments and other
documents entered into and executed in connection therewith.
 
SECTION TWO - CUSTOMER REFERRALS
 
2.1.           Company may from time to time refer certain of its current or
future Independent Contractors who have an interest in procuring lease and/or
financing of Delivery Vehicles to Financing Party for consideration of such
Independent Contractors as prospective lessees and/or borrowers (such
Independent Contractors are hereinafter referred to, collectively, as
“Lessees/Borrowers” and each, individually, a “Lessee/Borrower”).  Financing
Party reserves the right to accept or decline any prospective Lessee/Borrower as
determined by Financing Party in its sole discretion.
 
SECTION THREE - TRANSACTION APPLICATION ORIGINATION
 
3.1.           Credit Review.
 
(a)           Financing Party requires a complete driving record and background
check to be conducted on each prospective Lessee/Borrower in accordance with all
State and Federal Regulations for over the road delivery for each prospective
Lessee/Borrower in order to complete its credit review. For each proposed
Transaction application, Company shall provide Financing Party with or otherwise
assist Financing Party in obtaining the following: (i) a full and complete
description of the Delivery Vehicle subject to the proposed Transaction,
including age and mileage of the Vehicle; (ii) the economic terms of the
proposed Transaction; (iii) a complete and legible copy of the Transaction
application (“Application”); and (iv) all pertinent details and other such
credit and financial data as Financing Party may require in an exercise of its
sole and absolute discretion, including, without limitation, any background
check, driving history, safety records, or criminal record investigation which
Company may have obtained.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           All Lessees/Borrowers shall be required to (i) meet Financing
Party’s risk acceptance criteria (“RAC”) as established by Financing Party from
time to time, and (ii) execute Financing Party’s form of lease or finance
agreement, as the case may be, and all other Transaction Documents required by
Financing Party in connection therewith (collectively the “Lease Documents” or
“Transaction Documents”). Financing Party may from time to time modify the
requirements for credit approval of prospective Lessees/Borrowers on such terms
as may be determined by Financing Party in its sole discretion.
 
3.2.           Rate. Financing Party shall offer a lease or finance agreement
for each approved Application reflecting its current lease and/or finance
interest rate of 12%. Financing Party reserves the right to change the
applicable interest rate as the market may dictate upon reasonable notice to the
Company.
 
3.3.           Transaction Documentation. Financing Party shall provide the
Company with standard lease/finance documents to be used for all Transactions,
including amendments and supplements memorializing or otherwise relating to each
Transaction. If a Lessee/Borrower requires any deviation from the standard, all
such adjustments must be approved in writing by Financing Party. Documents will
be signed by the Financing Party in accordance with agreed upon service levels.
 
3.4.           Payments/Billing. The Company shall make monthly payments to the
Financing Party for each Transaction in accordance with the Service Agreement by
and between Company, as servicer, and Financing Party, as financing party and/or
purchaser, of even date herewith (the “Service Agreement”).
 
SECTION FOUR - ACCEPTANCE OF TRANSACTIONS
 
4.1.           Conditions Precedent to Accept a Transaction. The agreement of
Financing Party to accept any Transaction hereunder shall be subject to the
satisfaction of the following conditions precedent, which conditions may change
from time to time in Financing Party’s sole discretion:
 
(a)           Financing Party’s receipt of all required credit information and
all Transaction Documents, duly executed by the Lessee/Borrower as may be deemed
necessary by Financing Party in its sole and absolute discretion;
 
(b)           Financing Party’s confirmation that the Lessee/Borrower has
accepted the Delivery Vehicle subject to the requested Transaction;
 
(c)           Financing Party’s credit approval for the Lessee/Borrower;
 
(d)           Financing Party’s receipt of a bill of sale based upon agreed upon
pricing for the Delivery Vehicle (as described in Section 4.3 below), which bill
of sale shall sufficiently describe the Delivery Vehicle (including, without
limitation, the make, model, and vehicle identification number and overall price
for the Delivery Vehicle), and will also include details on any warranty costs
or accessories and additional items of equipment (“Add-Ons”) related to the
Delivery Vehicle. The form of such bill of sale shall be determined by Financing
Party in the exercise of its sole and absolute discretion; and
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Financing Party’s receipt of such other information and
documentation as may be reasonably required by Financing Party.
 
4.2.           Funding.  Funding for one or more Transactions by Financing Party
(including the purchase of one or more Transactions by Financing Party from the
Company) shall take place from time to time, as determined by Financing Party
and the Company.  Upon funding of a Transaction, the Company shall title the
applicable Delivery Vehicle(s) in the name of Financing Party or its designated
agent.  As part of its responsibilities as Servicer under the Service Agreement,
the Company shall assist in the delivery of the Delivery Vehicle to the
Independent Contractor concurrent with the Independent Contractor entering into
the Transaction. The Financing Party shall provide a Limited Power of Attorney
for the purposes of titling the Delivery Vehicles.
 
4.3.           Pricing.  The pricing for each Delivery Vehicle shall be
determined by Financing Party and the Company from time to time.
 
SECTION FIVE - REPRESENTATIONS, WARRANTIES AND COVENANTS
 
5.1.           Mutual Representations and Warranties. Financing Party and
Company each represents and warrants to the other as follows:
 
(a)           The execution and delivery of this Agreement and the performance
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action, and this Agreement constitutes a legal, valid and
binding obligation enforceable in accordance with its terms; and
 
(b)           It has all governmental approvals, permits, certificates,
inspections, consents and franchises necessary to conduct its respective
business, substantially as now conducted and to own or finance and operate its
properties as now owned, financed or operated by it, except where the failure to
obtain any of the foregoing does not materially and adversely impair the ability
of each to operate its business or to perform its obligations under this
Agreement.
 
5.2.           Representations and Warranties of Company. Company represents and
warrants to Financing Party that as of the date each Transaction is submitted
for approval to Financing Party as follows:
 
(a)           Company is a duly organized and validly existing corporation
and/or limited liability company, as the case may be, and has full power to
enter into this Agreement and to carry out the transactions contemplated hereby
and is in good standing in the state of its organization, as set forth in the
Preamble of this Agreement.
 
(b)           There are no other agreements between Company and the
Lessee/Borrower or any guarantor, which will modify, amend or waive any terms or
conditions of any Transaction. There are no express or implied warranties or
representations made by Company or its employees, affiliates, subsidiaries,
directors, officers, members, shareholders, and/or contractors (collectively,
“Representatives”) to the Lessee/Borrower. Lessee/Borrower enters into the
Transaction in reliance on the manufacturer’s standard warranty only, to the
extent, where the Delivery Vehicle may be a used vehicle, the warranty is still
in force and effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Company and its representatives have not committed any fraudulent
act or participated in any fraudulent act or activity in connection with the
execution, delivery of the Transaction Documents or the performance of this
Agreement.
 
(d)           Ownership of the Delivery Vehicle shall be vested in Financing
Party or its affiliate upon its purchase of the vehicle, free and clear of any
and all liens and encumbrances whatsoever and such sale shall vest Financing
Party or its affiliate with full, complete and unencumbered title to the
Vehicle. If the leased/financed Delivery Vehicle is not a new vehicle, the
Company shall assist the Financing Party in transferring title to the Delivery
Vehicle to Financing Party or its agent and specify, for purposes of the
Transaction documents, the age and mileage of the Delivery Vehicle in question.
 
(e)           To the best of Company’s knowledge, all credit information
concerning the Lessee/Borrower given to Company and relative to Financing
Party’s evaluation of such Application, has been disclosed to Financing Party
(including information of any fact or circumstance which would constitute a
default under a Transaction), and Company has not altered or withheld any credit
information concerning the Lessee/Borrower given to Company and relative to
Financing Party’s evaluation of such Application.
 
(f)           Independent Contractors referred to Financing Party by Company
will be seeking to lease/finance Class VIII tractors from major manufacturers.
 
(g)           To the best of Company’s knowledge, Company’s conduct in
soliciting or arranging any Transaction has not violated in any material respect
any federal or state law, rule, or regulation, which will result in the
rescission of any Transaction.
 
(h)           Company will not take any action or omit to take any action, which
will cause the Transaction or any related document to become invalid,
cancelable, or unenforceable, excepting the remarketing of the associated
Delivery Vehicle pursuant to the terms of the Service Agreement, where
warranted.
 
(i)           Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement by the Company,
conflict with or result in a breach of or a default under any of the terms,
conditions or provisions of any legal restriction (including, without
limitation, any judgment, order, injunction, decree or ruling of any court or
governmental authority, or any federal, state, local or other law, statute, rule
or regulation) or any covenant, agreement or instrument to which the Company is
a party, or by which the Company or any of the Company’s property is bound
(including, without limitation, any agreement or other financing arrangement
between the Company and Element Financial Corp.).
 
(j)           Each Transaction Document is in full force and effect, and there
are no claims, suits, actions, arbitrations or other proceedings or governmental
investigations, including, without limitation, any counterclaims or claims by
any Lessee/Borrower, pending, or, to the best of the Company’s knowledge,
threatened, against the Company relating to any Transaction or the acquisition,
collection or administration of any Transaction.  The Company has not received
any notice of, nor to the best of the Company’s knowledge, is there any valid
basis for any claim against, or assertion of liability against, the Company
relating to any Transaction, or the acquisition, collection or administration
thereof.  At the time of the purchase and/or funding of each Transaction by
Financing Party, there are no claims, suits, actions, arbitrations or other
proceedings or governmental investigations pending, or, to the best of the
Company’s knowledge, threatened, against the applicable Lessee/Borrower or any
related Delivery Vehicle.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           All information, in whatever form provided by Company to Financing
Party concerning the Lessees/Borrowers, the Transactions and the Delivery
Vehicles related thereto, including, without limitation: (i) the legal names and
addresses of Lessees/Borrowers, (ii) the amount, due dates and monthly payment
stream of payments due under Transaction Documents, as applicable (iii) variable
payment rates and fixed price purchase options due under the Transaction
Documents, as applicable, (iv) descriptions of Transaction Documents, (v) stated
residual values, (vi) cash flows, (vii) delinquencies, and (viii) the amount of
any security deposits, advance payments or other collateral held by Company as
security for Transaction obligations, has been provided with the knowledge that
Financing Party has been induced to enter into this Agreement on the terms
agreed upon in reliance on such information, and Company warrants that all such
information is accurate and correct in all material respects and that Company
has not withheld any material adverse information.
 
5.3.           Representations and Warranties of Financing Party. Financing
Party represents and warrants to Company that as of the date each Transaction is
accepted by Financing Party and thereafter as follows:
 
(a)           Financing Party is a duly organized and validly existing limited
liability company and has full power to enter into this Agreement and to carry
out the transactions contemplated hereby, and is in good standing in the state
of its organization, as set forth in the Preamble to this Agreement.
 
(b)           Financing Party and its agents and employees have not committed
and will not commit to any fraudulent act or have not participated and will not
participate in any fraudulent act or activity in connection with the execution
of the Transactions or this Agreement.
 
(c)           The conduct of Financing Party in processing any Application,
including the granting or denial of credit, whether in Financing Party’s name or
the name of Company, has not violated and will not violate in any material
respect any federal or state law, rule or regulation.
 
5.4.           Affirmative Covenants of Company.
 
(a)           From the date hereof until the date on which all obligations of
Lessees/Borrowers under all Transactions have been fully paid and otherwise
discharged or this Agreement terminated, the Company shall provide such
financial information and reports as Financing Party may reasonably request from
time to time.
 
(b)           Company will promptly fulfill and perform all obligations,
covenants, liabilities, warranties and duties, if any, on its part to be
fulfilled and performed in connection with a Transaction and any other
agreements or instruments executed by Company with respect to the maintenance or
servicing by Company of the Delivery Vehicle subject to a Transaction. Financing
Party and/or any subsequent assignee of Financing Party shall have no obligation
or liability with respect to the maintenance or servicing of the Delivery
Vehicle subject to a Transaction and shall not be obligated to perform any of
Company’s obligations thereunder. Company’s obligations under a Transaction may
be performed by Financing Party or any subsequent assignee, however, without
releasing Company therefrom.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Company shall maintain the Delivery Vehicles that are the subject
of the Transactions through use of a maintenance fund paid into by each
Lessee/Borrower and, where necessary, through use of its own funds, in accord
with the Service Agreement.
 
(d)           Company will obtain and provide to Financing Party proof of
insurance from each new Lessee/Borrower with respect to the Delivery Vehicle
subject to each Transaction, and make certain that Financing Party is the
beneficiary of the insurance as owner pursuant to the terms of the Service
Agreement.
 
(e)           If a Transaction goes into default due to the loss of an
Independent Contractor/driver, Company shall repossess and recondition the
Delivery Vehicle subject to the Transaction utilizing any maintenance funds
obtained from the prior driver and its own funds, if necessary, and place a new
Independent Contractor/driver in the Delivery Vehicle subject to a new
Transaction in accordance with the Service Agreement. Placement of an
Independent Contractor in a Delivery Vehicle which has been repossessed due to
default shall be a priority for Company in accord with the provisions of the
Service Agreement.
 
(f)           The Company may from time to time enter into Sponsorship
Agreements with certain delivery companies by which the Company provides certain
Independent Contractors of such delivery companies with lease/finance options
for Delivery Vehicles. The Company shall use commercially reasonable efforts to
pursue and enforce its rights and benefits under such Sponsorship Agreements,
and upon request of Financing Party, the Company shall assign the Sponsorship
Agreements to the attention of and for the benefit of Financing Party.
 
(g)           For the term of any Transaction, Company shall make all reasonable
efforts to advise Financing Party of any matter of which Company has knowledge
that may be materially detrimental to a Lessee/Borrower’s financial condition.
 
(h)           So long as this Agreement is in effect, Company will notify
Financing Party of any change in the persons authorized to represent Company in
the transactions contemplated hereby and in the event of any such change will
provide Financing Party with updated evidence of authority and specimen
signatures for each individual.
 
SECTION SIX - TRANSACTION SERVICING
 
6.1.           Servicing of Transactions. Company shall, pursuant to the Service
Agreement, provide general administrative services, including billing and
collecting all Payments, fulfilling the obligations as lender, lessor and/or
owner, as the case may be, under the Transactions, the enforcement of Financing
Party’s rights under the Transaction Documents and/or this Agreement and the
taking of such other actions that may be necessary to protect Financing Party’s
rights and interest in and to the Transactions and/or the Delivery Vehicles in
accord with the Service Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION SEVEN - REPURCHASE OF TRANSACTIONS
 
7.1.           Breach of Transaction.
 
(a)           If Company has committed a material breach of any of its
representations, warranties and/or covenants contained in this Agreement and, as
a result of such breach, a Transaction becomes in default, provided that the
breach is curable, then Company shall have ten (10) days (the “Cure Period”)
after receipt of Notice to Cure from Financing Party (a “Notice to Cure”) to
cure such breach. If Company fails to cure such breach in accordance with the
terms of this Section 7.1, or if the breach is not curable, then Company shall
repurchase from Financing Party such Transaction, within five (5) business days
of the receipt of a request to repurchase such Transaction from Financing Party
for an amount determined as follows:
 
(i)           An amount equal to the sum of (i) the aggregate amount of all
amounts presently due with respect to the applicable Transaction, plus (ii) all
future unpaid Payments to be made under the Transaction until the expiration of
the initial term of the Transaction, plus (iii) the purchase option or booked
residual value for the Delivery Vehicle at the end of the initial term of the
Transaction with all accelerated Payments and the purchase option or booked
residual for the Delivery Vehicle discounted at the interest rate for such
Transaction.
 
(ii)           The amounts set forth in subparagraph (a) above shall be referred
to as “Unrecovered Investment.” Upon receipt of the Unrecovered Investment,
Financing Party or, if applicable, its assignee, shall assign to Company all of
its rights, title and interest of Financing Party in and to such Transaction,
any related documents, the Delivery Vehicle and the Payments, free of all liens,
encumbrances or interest arising through Financing Party.
 
(b)           The parties acknowledge and that Company’s repurchase obligations
pursuant to this Section 7.1 are not subject to the recourse obligations (and
the limitations thereon) of Company pursuant to Section 8.2 and 8.3 below.
 
SECTION EIGHT - INDEMNIFICATION, RESERVE ACCOUNT, REMARKETING
 
8.1.           Indemnification.
 
(a)           Company agrees to indemnify and hold harmless Financing Party and
its affiliates, subsidiaries, employees, directors, officers, members,
shareholders, and agents, and any participant from any and all losses, claims,
liabilities, demands and expenses (“Losses”) whatsoever (including without
limitation reasonable attorneys’ fees) arising in connection with or in any way
related to (i) the breach of any of Company’s covenants, warranties and
representations in this Agreement, (ii) delivery by Company of any inaccurate or
misleading credit information concerning any Lessee/Borrower and/or in
connection with any Application to Financing Party, regardless of whether such
inaccurate or misleading information was deliberately submitted to Company or
was a result of an inadvertent error in the submission and/or processing of any
Application, and/or (iii) any claim, losses or liabilities related to any
Transaction or any Delivery Vehicle(s) related thereto.
 
(b)           Financing Party agrees to indemnify and hold harmless Company,
including any attorneys’ fees incurred, and their respective current and future
successors, assigns (where permitted), affiliates, subsidiaries, employees,
directors, officers, members, shareholders, and agents, and any participants
from any Losses sustained by Company in connection with or in any way related to
any breach by Financing Party of its representations or warranties in this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           All obligations under this Section 8.1 shall survive any
expiration or termination of this Agreement and the termination of any
Transaction, but in no event longer than the applicable statute of limitations.
 
8.2.           Reserve Account.
 
(a)           To provide recourse to Financing Party for losses that Financing
Party may incur in connection with the Transactions, Company shall allocate for
each Transaction approved and funded pursuant to this Agreement 10% of the
overall cost of the associated Delivery Vehicle into a reserve account (“Reserve
Account”) pursuant to the terms of the Reserve Account Agreement executed
between the parties on even date herewith (the “Reserve Account Agreement”).
Company shall maintain the Reserve Account pursuant to the terms of the Reserve
Account Agreement until such time as it shall be terminated or end by its own
terms.
 
(b)           Company shall keep a complete and accurate accounting with respect
to the Reserve Account. The Company shall furnish to the Financing Party written
monthly reports setting forth information concerning amounts accrued to and paid
out of the Reserve Account and the balance of the Reserve Account, together with
such additional information as may be requested by Financing Party in its
reasonable discretion.
 
(c)           The obligations of the parties with respect to the Reserve Account
and the recovery and remarketing of Delivery Vehicles pursuant to this
Agreement, the Reserve Account Agreement, and/or the Service Agreement, shall
survive the termination of this Agreement until such time as any Transactions
entered into and financed by Financing Party pursuant to this Agreement have
fully matured and been paid in full and satisfied.
 
8.3.           Recovery and Remarketing.
 
(a)           Upon the occurrence of a default or an event of default pursuant
to the terms of any Transaction Documents (“Event of Default”) applicable to a
Transaction (each such Transaction is hereafter referred to as a “Defaulted
Transaction”), Company will, in good faith, pursue the recovery of the Delivery
Vehicle subject to a Defaulted Transaction pursuant to the terms of the Service
Agreement.
 
(b)           In the event the Delivery Vehicle subject to a Defaulted
Transaction is successfully remarketed following a voluntary surrender to or
successful repossession by Company, the proceeds of the sale of the Delivery
Vehicle shall be distributed in accord with the terms of the Service Agreement.
 
SECTION NINE - GENERAL PROVISIONS
 
9.1.           Independent Parties. Financing Party and Company are separate
entities, which have entered into this Agreement for independent business
reasons. Neither Financing Party nor Company has acted, act, or shall be deemed
to have acted or act, as an agent for the other, except with respect to those
acts of Financing Party specifically permitted to be taken and actually taken
pursuant to and in accordance with the terms hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
9.2.           Term and Termination. The initial term of this Agreement is three
(3) years from the date of this Agreement (the “Initial Term”). Upon the
expiration of the Initial Term, this Agreement shall automatically renew for
successive one (1) year terms, unless terminated in accordance with the terms
hereof. Notwithstanding the generality of the foregoing, Financing Party may, at
its election, immediately terminate the Agreement in the event Company fails to
comply with any of the representations, warranties and/or covenants set forth
herein. Upon expiration of the Initial Term, Financing Party and/or Company may
terminate this Agreement at any time by giving the other at least ninety (90)
days written notice of such termination, whereupon the obligations of the
parties with respect to Transactions not accepted prior to the expiration of
such period shall terminate to the extent the same have not been performed or
are not required to have been performed prior to such termination.
 
9.3.           Accounting. Financing Party and Company shall cooperate with each
other by furnishing, subject to each party’s then-current internal policies,
such records and supporting material relating to Payments under this Agreement
or Payments under the Transactions as may be reasonably requested in the event
either party is audited by any taxing authority and as is required by the
Service Agreement.
 
9.4.           Assignability. Company may not assign, sell, or otherwise
transfer any of its rights or obligations under this Agreement without Financing
Party’s prior written consent. Financing Party may not assign this Agreement
prospectively without notice to Company and prior written consent, which will
not be unreasonably withheld. Notwithstanding the foregoing, Company
acknowledges and agrees that the Financing Party may however: (a) assign any and
all of its rights and obligations, including, without limitations, any
Transactions entered into pursuant hereto, under this Agreement to a third party
(hereinafter the “Assignee”), and (b) release any and all information received
by Financing Party pursuant to this Agreement, including without limitation, any
confidential documents or information that may have been received by Financing
Party from Company, to such Assignee.
 
9.5.           Notices. Notices under this Agreement shall be deemed to have
been given if mailed, postage prepared by U.S. First Class mail or by facsimile
or email to the other party at the address stated below or such other address as
such party may have provided by written notice.
 
If to Company:
 
Quality Equipment Leasing, LLC
Attn: Danny Williams, COO
9702 East 30th Street
Indianapolis, IN 46229
Email: dwilliams@celadontrucking.com

 
 
10

--------------------------------------------------------------------------------

 
 
If to Financing Party:
 
19th Capital Group, LLC
353 West Lancaster Avenue, Suite 300
Wayne, Pennsylvania 19087
Attn:  Jeffrey R. Larsen
Email:  jeff@larsenmaccoll.com

 
9.6.           Miscellaneous.
 
(a)           Paragraph headings appearing in this Agreement are for convenience
of reference only and shall not modify, define, expand or limit any of the terms
or provisions hereof. The parties agree that this Agreement has been executed
and delivered in, and shall be construed in accordance with the laws of the
State of Delaware.
 
(b)           If, at any time, any provisions of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon and shall not
impair the enforceability of any provision of this Agreement.
 
(c)           This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof and incorporates all
representations made in connection with negotiation of the same. The terms
hereof may not be amended or modified orally, but only by written agreement duly
executed by each of the parties, or by supplements hereto as agreed to by the
parties.
 
(d)           This Agreement and any amendments hereto shall be binding on and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
 
(e)           This Agreement may be executed by one or more parties on any
number of separate counterparts each of which counterparts shall be an original,
but all of which when together shall be deemed to constitute one and the same
instrument.  The parties hereto may deliver executed signature pages to this
Agreement by facsimile or electronic mail transmission, such signatures shall be
treated as, and have the effect of, an original document.
 
9.7.           Jurisdiction and Venue. The parties hereto agree to the exclusive
jurisdiction of the United States District Court for the State of Delaware or,
if the jurisdictional minimum amount, if any, is not met, the state courts of
the State of Delaware in any and all disputes, actions, or proceedings arising
hereunder.
 
9.8.           Waiver of Jury Trial. The parties hereto (by acceptance of this
Agreement) mutually hereby knowingly, voluntarily, and intentionally waive the
right to a trial by jury in respect to any claim based hereon, arising out of,
under or in connection with this Agreement or any other agreements or documents
executed or contemplated to be executed in connection herewith, or any course of
conduct, course of dealings, statements (whether verbal or written) or actions
of any party, including, without limitation, any course of conduct, course of
dealings, statements or actions of Financing Party, or any of its successors and
assigns, relating to the administration or enforcement of the Transactions
(collectively, “Actions” and singularly, an “Action”). Further, the parties
hereto agree that in the event either party commences an Action, the losing
party shall pay the costs and expenses, including, but not limited to,
attorneys’ fees, incurred the prevailing party in prosecuting or defending, as
the case may be, such Action.
 


 
[Signature Page Follows]
 

 
11

--------------------------------------------------------------------------------

 



 
IN WITNESS HEREOF, intending to be legally bound, the parties hereto have caused
their duly authorized representatives to execute this Program Agreement on the
date first set forth above.



   
19TH CAPITAL GROUP, LLC
               
BY:
/s/ George Chasteen
   
PRINT NAME: George Chasteen
   
TITLE: President
         
QUALITY COMPANIES LLC, formerly
dba QUALITY EQUIPMENT SALES and
QUALITY EQUIPMENT LEASING, LLC,
dba QUALITY EQUIPMENT SALES
               
BY:
/s/ Leslie Tarble
   
PRINT NAME: Leslie Tarble
   
TITLE: Chief Financial Officer
     



Back to Form 10-Q [form10q.htm]
